DETAILED ACTION
Claims 1 - 19 of U.S. Application No. 16850501 filed on 04/16/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For examination purposes, the limitation in question is understood as “the position encoder system is used to control a commutation distance of the linear motor”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: decoupling element for decoupling the linear motor system in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karita et al. (US 4868431; Hereinafter, “Karita”).
Regarding claim 1: Karita discloses a linear motor (title, and fig. 1) comprising: 
a moving magnet assembly (23; see col. 6, first paragraph, either the first or second magnetic mean could be movable, while the other is stationary) including 
(i) a magnet track (20), 
(ii) a first plurality of permanent magnets (21 on surface 20a) coupled to the magnet track (20), and 
(iii) a second plurality of permanent magnets (21 on surface 20b) coupled to the magnet track (20) and arranged below (below is understood to be in reference with the application drawings) the first plurality of permanent magnets (21);

    PNG
    media_image1.png
    506
    789
    media_image1.png
    Greyscale

a first coil assembly (1a) arranged above (with respect to the orientation in the drawings) the moving magnet assembly (23), the first coil assembly (1a) including a first plurality of teeth (2a) having first slots (2b) therebetween, the first coil assembly (1a) also including a first plurality of coils (4u, 4v, 4w) at least partially disposed in at least a portion of the first slots (2b); and 
a second coil assembly (1b) arranged below the moving magnet assembly (23), the second coil assembly including a second plurality of teeth (2a) having second slots (2b) therebetween, the second coil assembly (1b) also including a second plurality of coils (4u, 4v, 4w) at least partially disposed in at least a portion of the second slots (2b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 6, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 20020117903; hereinafter, “Uchida”) in view of Karita.
Regarding claim 1: Uchida discloses a linear motor (M) comprising: a moving magnet assembly (10) including 
(i) a magnet track (7), 
(ii) a first plurality of permanent magnets (1a, 1c) coupled to the magnet track (7), and 
(iii) a second plurality of permanent magnets (5a, 5c) coupled to the magnet track (7) and arranged below the first plurality of permanent magnets (1a, 1c); 

    PNG
    media_image2.png
    440
    846
    media_image2.png
    Greyscale


a second coil assembly (20 in the lower portion of fig. 1) arranged below the moving magnet assembly (10), the second coil assembly (20) also including a second plurality of coils (2b which is plural multiphase coils; para [0038]).
Uchida does not specifically show the first coil assembly including a first plurality of teeth having first slots therebetween, the first coil assembly also including a first plurality of coils at least partially disposed in at least a portion of the first slots; and the second coil assembly including a second plurality of teeth having second slots therebetween, the second coil assembly also including a second plurality of coils at least partially disposed in at least a portion of the second slots.
Karita discloses a first coil assembly (1a) arranged above (with respect to the orientation in fig. 1) the moving magnet assembly (23), the first coil assembly (1a) including a first plurality of teeth (2a) having first slots (2b) therebetween, the first coil assembly (1a) also including a first plurality of coils (4u, 4v, 4w) at least partially disposed in at least a portion of the first slots (2b); and 

    PNG
    media_image1.png
    506
    789
    media_image1.png
    Greyscale

a second coil assembly (1b) arranged below (with respect to the orientation of fig. 1) the moving magnet assembly (23), the second coil assembly including a second plurality of teeth (2a) having second slots (2b) therebetween, the second coil assembly (1b) also including a second plurality of coils (4u, 4v, 4w) at least partially disposed in at least a portion of the second slots (2b).
therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the coil assemblies of the linear motor of Uchida wherein the first coil assembly including a first plurality of teeth having first slots therebetween, the first coil assembly also including a first plurality of coils at least partially disposed in at least a portion of the first slots; and the second coil assembly including a second plurality of teeth having second slots therebetween, the second coil assembly also including a second plurality of coils at least partially disposed in at least a portion of the second slots as disclosed by Karita to provide securement to the coils in the coil assembly and to enhance the flux communication with the magnet track.
Regarding claim 2/1: Uchida in view of Karita disclose the limitations of claim 1 but does not disclose that the first coil assembly includes a plurality of laminations defining each of the first plurality of teeth, and the second coil assembly includes a plurality of laminations defining each of the second plurality of teeth.
Karita further discloses that the first coil assembly (1a) includes a plurality of laminations (the core 3 forming the primary magnetic means 1a, and 1b are made of iron laminations; col. 3, lines 53-55) defining each of the first plurality of teeth (2b), and the second coil assembly (1b) includes a plurality of laminations (col. 3, lines 53-55) defining each of the second plurality of teeth (2a).
therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the coil assemblies of the linear motor of Uchida in view of Karita with the first coil assembly includes a plurality of laminations defining each of the first plurality of teeth, and the second coil assembly includes a plurality of laminations defining each of the second plurality of teeth as further disclosed by Karita to reduce the eddy current losses as well known in the art.
Regarding claim 3/1: Uchida in view of Karita disclose the limitations of claim 1 and Uchida further discloses that each of the first plurality of permanent magnets (1a, 1c) is positioned directly above (as seen in fig. 1, the magnets 1a is directly above magnets 5a without any shifts in x direction, also, magnets 1c is directly above magnets 5c without any shifts in x direction) a corresponding one of the second plurality of permanent magnets (5a, 5c) in connection with the magnet track (7) to form a magnet pair (fig. 1).
Regarding claim 4/3/1: Uchida in view of Karita disclose the limitations of claim 3 and Uchida further discloses that magnetic attraction forces exist between each magnet pair (magnets 1a, and 5a having their opposite poles facing each other, and magnets 1c, and 5c having their opposite poles facing each other).
Regarding claim 6/1: Uchida in view of Karita disclose the limitations of claim 1 and Uchida further discloses that the magnet track (7) is formed from a non-magnetic material (para [0033] last two lines).
Regarding claim 8/1: Uchida in view of Karita disclose the limitations of claim 1 but does not disclose that an exposed surface of each of the first plurality of permanent magnets is positioned adjacent the first coil assembly at a first distance, and an exposed surface of each of the second plurality of permanent magnets is positioned adjacent the second coil assembly at a second distance, wherein the first distance is substantially the same as the second distance.
Karita further discloses that an exposed surface of each of the first plurality of permanent magnets (21) is positioned adjacent the first coil assembly (1a) at a first distance (Ga), and an exposed surface of each of the second plurality of permanent magnets (21) is positioned adjacent the second coil assembly (1b) at a second distance (Gb), wherein the first distance (Ga) is substantially the same as the second distance (GB; since the distance of the core 20 to each of 1a, and 1b are equal; col. 4, lines 32-35).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the linear motor of Uchida in view of Karita to have an exposed surface of each of the first plurality 
Regarding claim 10/1: Uchida in view of Karita disclose the limitations of claim 1 and Uchida further discloses that the first coil assembly and the second coil assembly (2a, and 2b) are coupled together as a combined coil assembly (forming motor stator unit 21 as seen in fig. 9).
Regarding claim 13/10/1: Uchida in view of Karita disclose the limitations of claim 10 but does not disclose a position encoder system, the position encoder system for providing position information related to the combined coil assembly.
Karita further discloses a position encoder system (sensing means; col. 4, lines 42-54), the position encoder system for providing position information related to the combined coil assembly “the relative displacement of the secondary magnetic means against the primary magnetic means in the axial direction).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the linear motor of Uchida in view of Karita to have a position encoder system, the position encoder system for providing position information related to the combined coil assembly as disclosed by Karita to precisely control the current to the coil assemblies.
Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Karita and further view of Lykkegaard (US 20100176663; Hereinafter, “Lykkegaard”).
Regarding claim 5/1: Uchida in view of Karita disclose the limitations of claim 1 but does not disclose that each of the first plurality of permanent magnets and each of the second plurality of permanent magnets is connected to the magnet track using at least one of an adhesive and a fastener.
Lykkegaard discloses that each of the plurality of permanent magnets (5; fig. 9, and para [0094]) permanent magnets is connected to the magnet track (6) using at least one of an adhesive (glue, para [0094]) and a fastener.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured each of the first plurality of permanent magnets and each of the second plurality of permanent magnets of the linear motor of Uchida in view of Karita to be connected to the magnet track using at least one of an adhesive and a fastener as disclosed by Lykkegaard since glue is known for its reliability and cost saving.
Regarding claim 7/6/1: Uchida in view of Karita disclose the limitations of claim 6 but does not disclose that the non-magnetic material includes aluminum.
Lykkegaard discloses that the non-magnetic material (of the magnet track 6) includes (the word “includes” is interpreted as the material has mixture of elements (such as alloy), and one of the elements is aluminum) aluminum (para [0094]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the non-.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Karita and in further view of Senoo (US 20150180291; Hereinafter, “Snoo”).
Regarding claim 9/1: Uchida in view of Karita disclose the limitations of claim 1 including a first and second plurality of permanent magnets, however, the combination does not disclose that the magnet track defines a plurality of tab portions, and each of the first plurality of permanent magnets and the second plurality of permanent magnets includes a stepped portion configured to mate with corresponding ones of the plurality of tab portions.
Snoo discloses a motor (title) having the magnet track (20) defines a plurality of tab portions (222; fig. 3), and each of the first plurality of permanent magnets (4) and the second plurality of permanent magnets (4) includes a stepped portion (between 423, and 411) configured to mate with corresponding ones of the plurality of tab portions.

    PNG
    media_image3.png
    508
    727
    media_image3.png
    Greyscale

.
Claim 11, 14 - 16 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Karita as evidenced by Cho et al. (KR 20110023329; Hereinafter, “Cho”).
Regarding claim 11/10/1: Uchida in view of Karita disclose the limitations of claim 10 and Uchida further discloses that motion of the moving magnet (10) assembly along a horizontal axis (X axis) results in motion of the combined coil assembly (20) along the horizontal axis (by the action reaction force when the moving portion of the motor moves, the stationary part reacts by moving in the other direction. Newton’s third law states “For every action, there is an equal and opposite reaction”; this is normal in linear motors as evidenced by Cho; page 1 of the attached English translation, paragraph 4 after the title).
Regarding claim 14/13/10/1: Uchida in view of Karita disclose the limitations of claim 13 but does not disclose that the position encoder system is selected from a group consisting of an optical encoder system and a magnetic encoder system.
Cho discloses that the position encoder system is optical encoder system (70a or 70b having optical linear scale on base 10 and mover 70).

Regarding claim 15/10/1: Uchida in view of Karita disclose the limitations of claim 10 but does not disclose that a position encoder system, the position encoder system including (i) a scale portion coupled to the combined coil assembly, and (ii) an optical portion for imaging the scale portion, the optical portion being coupled to another portion of the linear motor that does not move with the combined coil assembly.
Cho discloses a position encoder system (70a), the position encoder system including (i) a scale portion (optical linear scale; page 3 of the attached English translation, lines 24-26) coupled to the combined coil assembly (on the base 10 in the same manner the scale 702f1 attached to base 602b in the instant application), and (ii) an optical portion (70a) for imaging the scale portion (which is how optical encoders work), the optical portion (70a) being coupled to another portion of the linear motor (100) that does not move with the combined coil assembly (70a is attached to mover 20 which moves relative to but not with motor coil).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the linear motor of Uchida in view of Karita with a position encoder system, the position encoder system including (i) a scale portion coupled to the combined coil assembly, and (ii) an optical portion for imaging the scale portion, the optical portion being coupled to another portion 
Regarding claim 16/13/10/1 (as best understood; see 112(b) above): Uchida in view of Karita disclose the limitations of claim 13 but does not disclose that the linear motor is a three phase motor, and wherein the position information provided by the position encoder system is used to control a commutation angle of the linear motor.
Karita further discloses that the linear motor (shown in fig. 1) is a three phase motor (col. 4, line 36), and wherein the position information provided by the position encoder system (col. 4, lines 42-54) is used to control a commutation angle of the linear motor (by controlling the current to the coils; col. 4, lines 42-54).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the linear motor of Uchida in view of Karita with the linear motor is a three phase motor, and wherein the position information provided by the position encoder system is used to control a commutation angle of the linear motor as further disclosed by Karita to increase the motion precision and controllability of the linear motor.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Karita and in further view of Stoiber (US 6744155; Hereinafter, “Stoiber”).
Regarding claim 12/10/1: Uchida in view of Karita disclose the limitations of claim 10 but does not disclose that at least one damper element, and at least one spring element, positioned between the combined coil assembly and a base structure of the linear motor.


    PNG
    media_image4.png
    330
    740
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the linear motor of Uchida in view of Karita with at least one damper element, and at least one spring element, positioned between the combined coil assembly and a base structure of the linear motor as disclosed by Stoiber to reduce the reaction forces and vibration that has an adverse effect on the base, thus to extend the device’s life and to increase the precision of the operation.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of Oshima (US 5060841; Hereinafter, “Oshima”).
Regarding claim 17: Karita discloses a linear motor (title, and fig. 1) system including: 
a moving magnet assembly (23; see col. 6, first paragraph, either the first or second magnetic mean could be movable, while the other is stationary) including 
(i) a magnet track (20), 

(iii) a second plurality of permanent magnets (21 on surface 20b) coupled to the magnet track (20) and arranged below (below is understood to be in reference with the application drawings) the first plurality of permanent magnets (21);
a first coil assembly (1a) arranged above (with respect to the orientation in the drawings) the moving magnet assembly (23), the first coil assembly (1a) including a first plurality of teeth (2a) having first slots (2b) therebetween, the first coil assembly (1a) also including a first plurality of coils (4u, 4v, 4w) at least partially disposed in at least a portion of the first slots (2b); and 
a second coil assembly (1b) arranged below the moving magnet assembly (23), the second coil assembly including a second plurality of teeth (2a) having second slots (2b) therebetween, the second coil assembly (1b) also including a second plurality of coils (4u, 4v, 4w) at least partially disposed in at least a portion of the second slots (2b).
Karita does not disclose a wire bonding system comprising: a bond head assembly carrying a wire bonding tool and the motor is for driving the bond head assembly along a first horizontal axis.
Oshima discloses a wire bonding system (title, and fig. 1) comprising: a bond head assembly (2) carrying a wire bonding tool (7) and the motor (moving horizontal plan table 1) is for driving the bond head assembly (2) along a first horizontal axis (right and left direction; col. 2, lines 35-47).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the linear motor of Karita in the wire bonding system of Oshima that comprising: a bond head assembly carrying a wire bonding tool and the motor is for driving the bond head assembly along a first horizontal axis to get advantage of the high thrust and smaller dimensions of Karita’s motor.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of Oshima and in further view of Uchida.
Regarding claim 18/17: Karita in view of Oshima disclose the limitations of claim 17 but does not disclose that another of the linear motor system for driving the bond head assembly along a second horizontal axis, the second horizontal axis being substantially perpendicular to the first horizontal axis.
Uchida discloses (see Fig. 9) another of the linear motor system (M2) for driving the assembly (movable stage 57) along a second horizontal axis, the second horizontal axis being substantially perpendicular to the first horizontal axis (of the motor M1).
.
 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of Oshima and Uchida and in further view of Sakamoto (US 7752880; Hereinafter, “Sakamoto”).
Regarding claim 19/18/17: Karita in view of Oshima and Uchida disclose the limitations of claim 17 but does not disclose a decoupling element for decoupling the linear motor system from the another of the linear motor system.
Sakamoto discloses a decoupling element (13) for decoupling the linear motor system (12) from the another of the linear motor system (11)(col. 7, lines 10-26).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bond head assembly of Karita in view of Oshima and Uchida with a decoupling element for decoupling the linear motor system from the another of the linear motor system as disclosed by Sakamoto to decrease the load on the driving motor, thus saving on power consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832